DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      JACQUES ANDRE AZEMAR,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D21-361

                               [June 3, 2021]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, St. Lucie County; William L. Roby, Judge;
L.T. Case Nos. 2016CF001046A and 2017CF002836A.

   Jacques Andre Azemar, Jr., Arcadia, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Alexandra A. Folley,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

WARNER, MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.